DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending and under examination. 
Claim Interpretation
	The term “wind turbine rotor blade” as in claim 5 is defined as a product-by-process claim. As such, it is only limited by and defined by the recited steps with respect to the produced structure (see MPEP 2113). As such, since “component of a wind turbine blade” in claim 1 is interpreted to be met broadly (by a structure as simple as a cylinder or tube in view of Applicant’s specification/drawings), the “wind turbine rotor blade” in claim 5 is not considered to have any additional structural features, under the claim’s broadest reasonable interpretation. It would also be met by a structure having fibers and cured resin in a cylindrical arrangement.  
	However, within the context of claim 6, “wherein the component of the wind turbine is a wind turbine rotor blade” is further limiting to the context of a method claim. As such, this claim would positively require a rotor blade structure as applied to the prior art and is much narrower in scope than claim 5 despite the similar language.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kittaka (US Patent No. 4,849,150).
Regarding claim 5, Kittaka discloses a cylindrical product formed of a wrapped composite material containing fibers and cured resin (Figs. 1A-1C, 3:6-3:63) since the step of “curing the resin” is what forms the “component” and the arrangement is fibers and resin in a cylindrical arrangement. 
Because the “product” here is defined very broadly and only includes the wound fibers and cured resin in a cylindrical arrangement (the vacuum bag/film does not become part of the product), this would be considered to meet the claim under a BRI standard. Additionally or alternatively, it would have been obvious to one of ordinary skill in the art to have performed the steps as described in Kittaka, 3:6-3:63 as to have resulted in a product as required in the claim.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kittaka et al. (US Patent No. 4,849,150), hereinafter Kattaka (‘150) OR Kattaka, in view of Kittaka et al. (US Patent No. 5,221,391), hereinafter Kitttaka (‘391).
	Regarding claims 1-3 and 5, Kittaka (‘150) discloses a process of producing a component suitable for use as a component of a wind turbine (as this claim element is not further structurally limited) comprising: (a) providing a winding core (1) on a rotatable shaft (Fig. 1A shows a rod portion extending from a winding core portion as in the claim); 
(c) winding fabric (4) on the winding core (with no vacuum film present) (3:7-3:22); 
(d) placing an external mold (5, 5A, 5B) having multiple parts (5A, 5B) as in claim 2 around the wound fabric (4) (Figs. 1C, 3, 3:22-3:30); 
claim 5.  
Kittaka (‘150) does not explicitly disclose (b) placing a vacuum film on the winding core as to produce a vacuum film below the laid fabric in step (c), or (e) creating a vacuum between the vacuum film and an inside of the external mold so that the wound-on scrim is pressed against the inside of the external mold. Kittaka (‘150) also does not explicitly disclose removing the winding core before the vacuum is created as required in claim 3. 
However, Kittaka (‘391) discloses a similar process to the above, and in Example 3, has (as in claim 3) removed the winding core/shaft prior to placing the external mold around the fabric (‘391, Figs. 1 and 4-5, Example 3, 5:45-5:60) and (b) placed a vacuum film in the same relative location of the layered configuration such that the winding core from above would be imposed on the winding core if placed above (Example 1, 4:55-5:12). Kittaka (‘391) further discloses (e) creating a vacuum between the vacuum film and an inside of the external mold (‘391, 5:45-5:60, inflating core air bag while evacuating creates a vacuum effect – compare to Applicant’s Fig. 12) so that the fiber wound-on is pressed against the inside of the external mold (‘391, Figs. 4-5). 
Kittaka (‘150) discloses a “base” process upon which the claimed invention can be seen as an “improvement” as it incorporates a vacuum film between the inner “winding core” and the outer “external mold” as to cause further pressing/molding against the external surface and also demonstrates that this was known in the art. Kittaka (‘391) discloses the vacuum film as a known technique that is applicable to the base process above, and could be placed earlier in order to 
Kittaka (‘150) shows that a similar mold can function with a mandrel within the mold (see ‘150, Figs. 1C and 3), and Kittaka (‘391) demonstrates functionality without a mandrel within the mold (see ‘391, Figs. 4-5), and as such, similar results would be expected from including the mandrel in the mold with the vacuum film layer in combination.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the above steps from Kittaka (‘391) are incorporated into the process of Kittaka (‘150) as described above.   
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kittaka (US Patent No. 4,849,150) in view of Kittaka (US Patent No. 5,221,391)  as applied to claim 1 above, and further in view of Ramchandran et al. (US 2017/0121877), hereinafter Ramchandran.
Regarding claims 4 and 6, Kittaka (x2) discloses the subject matter of claim 1, but does not explicitly disclose that the component is then severed as to form segments as in claim 4, or that the component is specifically a wind turbine blade as required in claim 6.
However, Ramchandran discloses a similar process of molding, specifically a wind turbine blade within a mold using a vacuum resin transfer molding process, similar to the above (Ramchandran, par. 0006). Ramchandran further discloses cutting or splicing of the fibers as to produce a component that is capable of avoiding internal ply overlaps and wrinkling (par. 0009-0010, 0021) due to the required long length of a product being produced as to produce a functional turbine blade. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/ANDREW D GRAHAM/Examiner, Art Unit 1742